Citation Nr: 0127564	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  00-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO). 


REMAND

A preliminary review of the record discloses that additional 
development by the RO is required prior to further Board 
review of the veteran's claim.  The evidence of record 
discloses that the veteran requested a hearing before a 
Member of the Board at the RO (Travel Board) in his VA Form 9 
received by the RO in April 2000.  In an August 2001 letter, 
the RO informed the veteran that his Travel Board was 
scheduled for September 21, 2001.  The following month, the 
veteran wrote that he had received this notification two 
weeks after the date of his scheduled hearing.  It was 
subsequently determined that the RO letter had been sent to 
an incorrect address.  Therefore, the veteran must be 
afforded the opportunity to appear at a Travel Board.

This matter is remanded to the RO for the following action:

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO at the next available opportunity.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




